1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                       2:18-CR-00059-KJD-DJA
      vs.                                               ORDER
9     MICHAEL HAMMOND
10                         Defendant.

11

12          Before the court is the Motion to Reopen Detention Hearing (ECF No. 73).
13          Accordingly,
14          IT IS HEREBY ORDERED that any opposition to the Motion Reopen Detention Hearing (ECF
15   NO. 73) must be filed on or before December 26, 2019. No reply necessary.
16          DATED this 18th day of December, 2019.
                                                              _________________________
17
                                                              CAM FERENBACH
18
                                                              UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
